  8:20-cv-00140-RGK-PRSE Doc # 20 Filed: 09/08/20 Page 1 of 2 - Page ID # 67




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

MICHAEL DEAN ELLIS,

                   Plaintiff,                               8:20CV140

      vs.
                                               MEMORANDUM AND ORDER
DOUGLAS                   COUNTY
CORRECTIONAL CENTER, GRAHM,
c/o; MYERS, BULLOCK, PAITLAN,
BROWN, SGt.; and            NAMES
UNKNOWN, their was a couple others;

                   Defendants.


       This matter is before the court on Plaintiff’s Notice of Ch ange of Address,
which the court construes as a motion for status. (Filing 19.) Plaintiff’s motion for
status is granted. On September 3, 2020, the court conducted an in itial review of
Plaintiff’s Complaint and determined it failed to state a claim u pon wh ich relief
may be granted. (Filing 18.) The court gave Plaintiff until October 5, 2020 to
amend his Complaint and correct the deficiencies identified by the court.

      Plaintiff also requests that all information pertaining to this case be sen t t o
him personally at the Leavenworth Detention Center, where he is cu rrently h eld,
and to a second address he identifies as his permanent address. The court, however,
will only send case-related notices to Plaintiff at the Leavenworth Detention Center
as that is where he is physically located.

      Accordingly,
  8:20-cv-00140-RGK-PRSE Doc # 20 Filed: 09/08/20 Page 2 of 2 - Page ID # 68




      IT IS ORDERED that:

       1.     Plaintiff’s Notice of Change of Address, construed as a m ot ion for
status (filing 19), is granted.

      2.     Plaintiff is advised that he has until October 5, 2020 t o am end h is
Complaint in accordance with the court’s September 3, 2020 Mem orandum an d
Order (filing 18) on initial review.

     3.   The clerk of the court is directed to update Plaintiff’s address to
Inmate Number 31602047, Leavenworth Detention Center, 100 Highway Terrace,
Leavenworth, Kansas, 66048.

       4.    The clerk of the court is directed to send to Plaintiff a copy of the
court’s September 3, 2020 Memorandum and Order (filing 18) and a copy of t h is
order to Plaintiff at the Leavenworth Detention Center.

      Dated this 8th day of September, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge




                                        2
